241 P.3d 502 (2010)
2010 WY 140
Guillermo Eduardo GOMEZ, Appellant (Defendant),
v.
The STATE of Wyoming, Appellee (Plaintiff).
No. S-10-0131.
Supreme Court of Wyoming.
October 27, 2010.

ORDER AFFIRMING THE JUDGMENT AND SENTENCE OF THE DISTRICT COURT
[¶ 1] This matter came before the Court upon its own motion following notification *503 that appellant has not filed a pro se brief within the time allotted by this Court. Appellant pled guilty to one count of conspiracy to deliver methamphetamine. Wyo. Stat. Ann. § 35-7-1031(a)(i) & § 35-7-1042. On August 2, 2010, Appellant's court-appointed appellate counsel filed a "Motion to Withdraw as Counsel," pursuant to Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400, 18 L. Ed. 2d 493 (1967). Following a careful review of the record and the "Anders briefs" submitted by counsel, this Court entered, on August 24, 2010, its "Order Granting Permission for Court Appointed Counsel to Withdraw." That Order provided that the District Court's March 17, 2010 "Judgment and Sentence" would be affirmed unless, on or before October 8, 2010, Appellant filed a brief that persuaded this Court that the captioned appeal is not wholly frivolous. Taking note that Appellant, Guillermo Eduardo Gomez, has not filed a brief or other pleading within the time allotted, the Court finds that the district court's "Judgment and Sentence" should be affirmed. It is, therefore,
[¶ 2] ORDERED that the District Court's March 17, 2010 "Judgment and Sentence" be, and the same hereby is, affirmed.
[¶ 3] DATED this 27th day of October, 2010.
BY THE COURT:
/s/ Marilyn S. Kite
MARILYN S. KITE
Chief Justice